JAMES CANN, Judge.
On the 6th day of October, 1950, claimant was driving cattle over and along Route No. 36, near Tariff in Roane county, West Virginia, when a steer stepped into a broken corrugated metal pipe culvert along said highway and almost' severed its foot;
It appears from the record submitted to this court that this pipe culvert had been separated and broken by a grader in putting the ditch line along this highway; that an investigation by B. D. Shattoo, district safety director for respondent, revealed that the pipe culvert had become separated from the collar clamp leaving the pipe separated some four or five inches, the separa*9tion being along the berm about two feet from the paved surface and about four feet from the ditch line.
The record further reveals that because of the injuries to the steer it had to be slaughtered and sold to a butcher for $193.20; that at the time of the accident the fair market value of the steer was $250.00, thus representing a sacrifice loss to claimant in the sum of $56.80 for which claim is made. Mr. Shatto’s report of his investigation of this claim contains the statement that claimant’s claim of damages is just and that he should be reimbursed for the loss he has sustained.
The respondent has recommended payment of this claim and said recommendation has been concurred in by the attorney general.
Under all existing facts and circumstances as submitted to this court we are of the opinion that this claim should be paid.
Therefore, an award is made to claimant, H. A. Linkinogger, in the sum of fifty-six dollars and eighty cents ($56.80).